Supreme Court

                                                                No. 2012-271-Appeal.
                                                                (PM 10-946)

    Woonsocket School Committee et al.        :

                     v.                       :

 The Honorable Lincoln Chafee in his official :
capacity as the Governor of the State of Rhode
                 Island et al.




             NOTICE: This opinion is subject to formal revision before
             publication in the Rhode Island Reporter. Readers are requested to
             notify the Opinion Analyst, Supreme Court of Rhode Island, 250
             Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
             3258 of any typographical or other formal errors in order that
             corrections may be made before the opinion is published.
                                                                      Supreme Court

                                                                      No. 2012-271-Appeal.
                                                                      (PM 10-946)

     Woonsocket School Committee et al.            :

                        v.                         :

 The Honorable Lincoln Chafee in his official :
capacity as the Governor of the State of Rhode
                 Island et al.

              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                           OPINION

       Chief Justice Suttell, for the Court.           Few responsibilities of government are as

important as providing for the education of children; few issues are as passionately debated by

citizens as the appropriate way to meet that responsibility. This case concerns the parameters of

the General Assembly’s duty to promote public education, which is set forth in the Education

Clause, article 12, section 1 of the Rhode Island Constitution.          Specifically, the plaintiffs

challenge the legislatively enacted school funding formula, which, they allege, fails to allocate

adequate resources to less affluent communities. These plaintiffs maintain that said formula,

together with a confluence of statutory mandates, Rhode Island Department of Education

regulations, educational standards, and the low tax capacity of certain urban municipalities,

operate to inhibit students in their respective cities from obtaining a quality education.

       The plaintiffs in this case are the Woonsocket and Pawtucket School Committees and

their respective Superintendents, and unnamed students enrolled in Woonsocket and Pawtucket

public schools, as well as their unnamed parents (collectively, plaintiffs).          These various

plaintiffs brought suit against the legislative and executive branches of Rhode Island’s state

government, specifically: the Governor, the Senate President, the Speaker of the House of

                                                -1-
Representatives, the General Assembly, and the State Treasurer (collectively, defendants). The

plaintiffs sought injunctive and declaratory relief, alleging violations of the Education Clause as

well as of their substantive due process and equal protection rights. The plaintiffs now appeal

from the Superior Court’s order granting defendants’ motion to dismiss the complaint. For the

reasons set forth herein, we affirm the order of the Superior Court.

                                                 I

                                  Facts and Procedural History

        The causes of action currently before this Court for review are set forth in plaintiffs’

eighty-one-page, 537-paragraph “second amended petition” (the complaint), which was filed on

April 8, 2011. Due to the detail and length of this pleading, we shall only outline the factual

allegations asserted therein. 1

        The complaint begins with a summary of the origins of public education in Rhode Island.

The plaintiffs assert that each city and town in Rhode Island contained at least one public school

by the end of the eighteenth century and that the General Assembly began legislating in this

arena in 1828.     The plaintiffs note that Rhode Island’s Constitution of 1842 2 included an

education clause, article 12, section 1, which read as follows:

                “The diffusion of knowledge, as well as of virtue among the
                people, being essential to the preservation of their rights and
                liberties, it shall be the duty of the general assembly to promote
                public schools, and to adopt all means which they may deem
                necessary and proper to secure to the people the advantages and
                opportunities of education.”



1
  As we rest our opinion upon the Education Clause, we shall not address plaintiffs’ compliance
with Rule 8(a) of the Superior Court Rules of Civil Procedure, commanding that a pleading
contain “a short and plain statement of the claim.”
2
  The 1842 Constitution replaced the Royal Charter of 1663, granted by Charles II, as the state’s
organic law. The Constitution was ratified in November 1842, in the aftermath of the Dorr
Rebellion, and it became effective in May 1843. We shall refer to it as the 1842 Constitution.
                                                -2-
The plaintiffs assert that “[i]n the decades that followed [the 1842 Constitution] the General

Assembly established, as a matter of state law, that public schools would be available to all at no

charge.” The General Assembly enacted compulsory school attendance laws beginning in 1893,

with various additions and changes to these laws continuing through 2007. The complaint

outlines the creation of the State Board of Education in 1870, the subsequent regulation of

teachers, and the creation of high schools.

       The plaintiffs allege that “[i]n 1960, the General Assembly sought to systematically

define all of the elements of an appropriate education” and passed laws that required school

districts to ensure a sufficient budget to support this basic educational program. The General

Assembly delegated to the Board of Regents for Elementary and Secondary Education (Board of

Regents) the responsibility of defining the mandated minimum program, and the Board of

Regents in turn directed the Rhode Island Department of Education (RIDE) to prepare a Basic

Education Program Manual (BEP Manual) in the 1980s. The BEP Manual set forth a basic

educational program that was to be available to each student, regardless of where in the state the

student attended school.

       The plaintiffs next address how the General Assembly has “codified a series of minimum

mandatory performance standards in core subjects that each child in Rhode Island must attain.”

Pursuant to 1997 legislation (P.L. 1997, ch. 30, Art. 31, codified at G.L. 1956 chapter 7.1 of title

16) referred to as “Article 31,” the General Assembly directed the Board of Regents to develop

an assessment program in order to measure students’ educational progress against a standard of

“proficiency.” In 2001, the federal “No Child Left Behind Act” also required states to develop

plans that incorporated challenging academic standards into the content of each student’s

education. In response to Article 31 and the No Child Left Behind Act, the Board of Regents


                                               -3-
created grade-level standards for all Rhode Island students in the core subjects of reading,

written and oral communication, mathematics, science, and civics. Between 2003 and 2008, the

Board of Regents enacted “literacy regulations,” which included high-school graduation

requirements, statewide curricula, English-language-learner regulations, and regulations aimed at

reducing high-school dropout rates.

       Rhode Island also adopted the New England Common Assessment Program (NECAP),

which is a yearly standardized test that assesses all students in reading, mathematics, and writing,

with selected grades assessed in science.         The NECAP tests measure children’s content

knowledge against RIDE’s standards for what each student should know according to his or her

grade level. NECAP scores are classified into four levels: proficient with distinction, proficient,

partially proficient, and substantially below proficient.

       In 2009, the Board of Regents promulgated revisions to the BEP Manual, requiring

school districts to “provide a comprehensive program of study in English language arts,

mathematics, social studies, the sciences, visual arts & design and the performing arts,

engineering and technology, comprehensive health, and world language throughout the PK-12

system.” In January 2011, RIDE promulgated a draft set of proposed revisions to its 2008 high-

school regulations, which articulated specific high-school graduation requirements.          These

requirements provided in part that, beginning with the class of 2012, students would be required

to achieve NECAP scores of “partially proficient” in order to earn a diploma. After teachers and

students expressed concern that the diploma requirements would harm the future of children

unable to attain a sufficiently high score on the NECAP assessments, the Board of Regents

approved a revised regulation that postponed the NECAP assessment graduation requirement

until the class of 2014.


                                                -4-
       In the next section of their complaint, plaintiffs address the lack of parity between

educational standards and funding. The plaintiffs express support for the policies of RIDE and

the Board of Regents aimed at “enact[ing] minimum education program standards for all of

Rhode Island’s children”; plaintiffs’ claim for judicial relief centers on “the General Assembly’s

failure to allocate adequate resources to permit the realization of those standards.” The plaintiffs

assert that, beginning in 1991, the General Assembly’s funding policy has “lack[ed] a rational

relationship to community need, and ha[s] increased the burdens on urban communities to an

unsustainable level, depriving them of the resources needed to educate their children to the

minimum level mandated by the State.”

       The plaintiffs begin this portion of the complaint with a discussion of the “1960 funding

formula,” which provided for school districts to set their own budgets, with the state paying a

proportion (the “share ratio”) of these budgets based on each district’s relative property-tax

wealth per student. This funding formula was titled the “operations aid” program. The formula

was amended in 1967 and 1988 to increase the state’s share of funding; in 1991, however, the

state failed to provide full funding for the operations aid program and imposed a reduction of

$26.3 million pro rata among the districts. 3 The plaintiffs assert that the operations aid funding

from 1997 through 2005 “was not proportionate to a district’s student population, relative

wealth, or any measurable criterion” and that, “[b]y 2004-5, the state share for education

remained at 43%, one of the seven lowest in the country.”

       In 1995, the General Assembly enacted the “Caruolo Act” (P.L. 1995, ch. 173, § 1),

codified at G.L. 1956 § 16-2-21.4, which “created a remedy in Superior Court for school districts

3
 In response to this reduction, the municipalities of Pawtucket, Woonsocket, and West Warwick
brought suit against the state, seeking to remedy disparities in the school funding system. The
plaintiffs in that case prevailed in the Superior Court, but the judgment was reversed on appeal.
See City of Pawtucket v. Sundlun, 662 A.2d 40 (R.I. 1995), discussed infra.
                                               -5-
to sue municipal governments when the schools lacked adequate resources to provide the

minimum education required under the [BEP Manual].” The plaintiffs allege, however, that the

Caruolo Act could not achieve its purported goal of vindicating children’s rights to adequately

funded education because communities such as Woonsocket and Pawtucket “simply lack[] the

capacity to raise sufficient local funds to provide a quality education program for [their]

children.”

       In 2006, the General Assembly enacted the “Paiva-Weed Act” (P.L. 2006, ch. 253, § 5),

amending § 16-2-21, which “placed limits on annual increases in municipal taxes.”               The

plaintiffs assert that the Paiva-Weed Act placed an initial cap of 5.5 percent on municipal taxes

in 2006, with a scheduled cap of 4 percent in 2012-2013. The plaintiffs allege that, pursuant to

the Paiva-Weed Act, “school departments are forbidden even to request from their municipalities

any local contributions in the excess of a specified percentage increase.” Further, “[t]he Paiva-

Weed Act required courts to ‘consider the percentage caps on school district budgets * * * ’

when issuing a decree granting relief under the Caruolo Act.”

       The General Assembly enacted a new educational funding formula in 2010, which,

according to plaintiffs, “fails to provide adequate resources to allow children, especially in poor,

urban communities, to obtain a quality education that provides a reasonable opportunity for each

child to meet the academic standards established by RIDE.” The 2010 funding formula allocates

costs between the local communities and the state based on a mathematical ratio that considers

each community’s relative share of property value per pupil and median family income. The

plaintiffs assert that the 2010 formula harms communities with weak property-tax bases, such as

Pawtucket and Woonsocket. Furthermore, the General Assembly chose to implement the 2010

funding formula over a period of years, meaning that “it will be a long time before underfunded


                                               -6-
communities, including Pawtucket and Woonsocket, receive State aid that is adequate even

under the General Assembly’s flawed methodology.”

       The plaintiffs devote the next portion of their complaint to a description of the

educational consequences of the General Assembly’s inadequate funding formulas. They assert

that “[a]s a result of the General Assembly’s commendable action to establish minimum

standards, the Woonsocket and Pawtucket school committees are faced with increasing funding

requirements,” and yet they “lack the resources to meet these standards.” Specifically, plaintiffs

assert that the 2008-2009 NECAP scores for Woonsocket’s and Pawtucket’s elementary, middle,

and high-school students were woefully below state averages and showed extremely low levels

of proficiency in reading, writing, mathematics, and science. The NECAP scores also showed an

achievement gap between white and nonwhite students, and the schools were unable to comply

with the Board of Regents’ regulations governing educational programs for students learning

English as a second language.       The state has classified some of these schools as making

“insufficient progress” for failing to meet academic targets in core subject areas.

       The plaintiffs assert that all schools in Woonsocket and Pawtucket are mandated pursuant

to state regulations to provide additional support for students whose reading and mathematics

proficiency is below grade level; however, the schools lack the funding necessary to comply with

these mandates. The schools also suffer from inferior facilities and a lack of adequate materials.

For example, plaintiffs assert that Pawtucket’s Shea High School has unmanageable climate

control, mold problems, leaks, broken windows, and science labs lacking running water or gas.

While the school enrolls children from fifty different countries who speak twenty-five different

languages, it has only one translator. The school’s social studies textbooks end with the Clinton

presidency, and the school runs out of paper part way through the academic year. The plaintiffs


                                                -7-
assert that if the Board of Regents’ regulations come into effect, imposing NECAP scores of

partially proficient as a graduation requirement, 64 percent of Shea High School’s students will

not qualify for a diploma.

          The plaintiffs assert that “[t]he lack of educational opportunities available to children in

Rhode Island’s urban communities, including Woonsocket and Pawtucket, contribute

significantly to the State’s position of having some of the lowest performing public schools in

the country.”

          Count 1 of plaintiffs’ complaint alleges a violation of the Education Clause, article 12,

section 1 of the Rhode Island Constitution. The plaintiffs assert that the General Assembly has

“enacted minimum academic standards that apply to all children in Rhode Island” pursuant to its

constitutional duty to promote public schools. According to plaintiffs, “the General Assembly

has repeatedly failed to provide adequate resources to implement those standards, even while

recognizing this inadequacy and articulating many viable solutions.” The plaintiffs assert that

the Paiva-Weed Act “prevent[s] municipal governments from providing sufficient local

resources” and limits the Caruolo Act in such a way that “compromise[s] the ability of school

districts to ensure a proper allocation of local resources to educate children, especially in a time

of inadequate State resources.”

          Count 2 sets forth the language of article 1, section 2 of the Rhode Island Constitution 4

and alleges that “[p]laintiffs have a substantive due process right to public education,” which has



4
    Article 1, section 2 of the Rhode Island Constitution provides:
                  “Laws for good of whole — Burdens to be equally distributed —
                  Due process — Equal protection — Discrimination — No right to
                  abortion granted. — All free governments are instituted for the
                  protection, safety, and happiness of the people. All laws, therefore,
                  should be made for the good of the whole; and the burdens of the
                  state ought to be fairly distributed among its citizens. No person
                                                  -8-
“been denied * * * due to the General Assembly’s failure to provide adequate school aid.” This

count also sets forth the language of article 1, section 5 of the Rhode Island Constitution. 5

Although count 2 is titled “Substantive Due Process,” the hearing justice found that plaintiffs

were “also alleging violations of equal protection,” because article 1, section 2 refers to both due

process and equal protection, and because plaintiffs’ prayer for relief states a deprivation of the

right to equal treatment under the law.

       Count 3 of plaintiffs’ complaint was withdrawn by agreement of the parties. Count 4

asserts a claim for injunctive relief, and count 5 presents a general assertion that the 2010

funding formula is inadequate to meet the needs of the children of Woonsocket and Pawtucket.

Count 5 also asserts that allocations of state aid to Pawtucket and Woonsocket in 2010-2011 and

2011-2012 are inadequate according to the definition of adequacy contained in the 2010 funding

formula. 6

       In their prayer for relief, plaintiffs seek: (1) a declaration that the student plaintiffs have a

right to receive an adequate education pursuant to article 12 and the Rhode Island General Laws;



                shall be deprived of life, liberty or property without due process of
                law, nor shall any person be denied equal protection of the laws.
                No otherwise qualified person shall, solely by reason of race,
                gender or handicap be subject to discrimination by the state, its
                agents or any person or entity doing business with the state.
                Nothing in this section shall be construed to grant or secure any
                right relating to abortion or the funding thereof.”
5
  Article 1, section 5 of the Rhode Island Constitution provides:
                “Entitlement to remedies for injuries and wrongs — Right to
                justice. — Every person within this state ought to find a certain
                remedy, by having recourse to the laws, for all injuries or wrongs
                which may be received in one’s person, property, or character.
                Every person ought to obtain right and justice freely, and without
                purchase, completely and without denial; promptly and without
                delay; conformably to the laws.”
6
  The hearing justice analyzed counts 1 and 5 as one claim, because they both implicate the
General Assembly’s authority to regulate public education financing.
                                                 -9-
(2) a finding that the present system of education financing deprives plaintiffs of their right to an

adequate education; (3) a finding that the present system of education financing systematically

deprives plaintiffs of their right to equal treatment under the law in violation of article 1, section

2; (4) a finding that the Paiva-Weed Act places unconstitutional restrictions on the ability of

communities to raise local taxes for public education; (5) a declaration that the 2010-2011

through 2016-2017 allocations of aid to Pawtucket and Woonsocket are inadequate according to

the 2010 funding formula; (6) an injunction against further constitutional violations; (7) an

injunction directing defendants to devise and implement a funding program that complies with

constitutional standards; and (8) attorneys’ fees and costs.

       The defendants moved to dismiss plaintiffs’ complaint pursuant to Rules 12(b)(1) 7 and

12(b)(6) of the Superior Court Rules of Civil Procedure. Specifically, defendants argued that

this Court’s decision in City of Pawtucket v. Sundlun, 662 A.2d 40 (R.I. 1995), bars relitigation

of the constitutionality of the General Assembly’s decisions regarding school funding, and that

the issue presented is a nonjusticiable political question—the consideration of which would

constitute a violation of the separation of powers doctrine. 8 Hearings were held on April 24,

2012 and June 19, 2012, and the hearing justice issued a thirty-one-page decision granting

defendants’ motion on July 12, 2012. Judgment for defendants was entered on July 19, 2012,

and plaintiffs filed a timely notice of appeal.



7
  The issue of subject matter jurisdiction is not presented on appeal.
8
  The defendants also argued that plaintiffs’ complaint did not contain a short and plain statement
of a claim as required by Rule 8 and that the Caruolo Act is the exclusive remedy for school
committees seeking additional funding. The hearing justice did not reach these issues in her
decision. Because we now find that plaintiffs’ complaint fails to state a claim upon which relief
may be granted, we too need not address these issues. Additionally, defendants argued below
that the school committees lacked standing and that necessary and indispensable parties were
absent from the dispute. The hearing justice’s findings with regard to these issues are not
challenged on appeal.
                                                  - 10 -
                                                 II

                                       Standard of Review

       “In reviewing the grant of a motion to dismiss pursuant to Rule 12(b)(6), this Court

applies the same standard as the hearing justice.” Mendes v. Factor, 41 A.3d 994, 1000 (R.I.

2012) (quoting Barrette v. Yakavonis, 966 A.2d 1231, 1233 (R.I. 2009)). “Because ‘the sole

function of a motion to dismiss is to test the sufficiency of the complaint,’ our review is confined

to the four corners of that pleading.” Id. (quoting Barrette, 966 A.2d at 1234).           We will

“assume[] the allegations contained in the complaint to be true and view[] the facts in the light

most favorable to the plaintiffs.” Rhode Island Employment Security Alliance, Local 401,

S.E.I.U., AFL-CIO v. State, Department of Employment and Training, 788 A.2d 465, 467 (R.I.

2002) (quoting St. James Condominium Association v. Lokey, 676 A.2d 1343, 1346 (R.I.

1996)). “A motion to dismiss is properly granted ‘when it is clear beyond a reasonable doubt

that the plaintiff would not be entitled to relief from the defendant under any set of facts that

could be proven in support of the plaintiff’s claim.’” Mendes, 41 A.3d at 1000 (quoting Barrette,
966 A.2d at 1234).

                                                III

                                            Discussion

                                                 A

                                     The Education Clause

       The outcome of this case largely depends on our interpretation of the Education Clause,

article 12, section 1 of the Rhode Island Constitution, which reads as follows:

                       “Duty of general assembly to promote schools and
               libraries. — The diffusion of knowledge, as well as of virtue
               among the people, being essential to the preservation of their rights
               and liberties, it shall be the duty of the general assembly to

                                               - 11 -
               promote public schools and public libraries, and to adopt all means
               which it may deem necessary and proper to secure to the people
               the advantages and opportunities of education and public library
               services.”

       When confronted with an issue of constitutional interpretation, “this Court’s ‘chief

purpose is to give effect to the intent of the framers.’” Viveiros v. Town of Middletown, 973
A.2d 607, 610 (R.I. 2009) (quoting Riley v. Rhode Island Department of Environmental

Management, 941 A.2d 198, 205 (R.I. 2008)).             “We ‘employ the well-established rule of

construction that when words in the constitution are free of ambiguity, they must be given their

plain, ordinary, and usually accepted meaning.’” Id. (quoting Riley, 941 A.2d at 205).

Furthermore, “‘[e]very clause must be given its due force,’ meaning ‘no word or section must be

assumed to have been unnecessarily used or needlessly added.’” Id. at 610-11 (quoting Riley,
941 A.2d at 205). “[W]e must ‘presume the language was carefully weighed and its terms imply

a definite meaning.’” Id. at 611 (quoting Riley, 941 A.2d at 205).

       We will also look to the “historical context of a constitutional provision” when

“ascertaining its meaning, scope and effect.” Viveiros, 973 A.2d at 611. “Thus, this Court may

properly consult extrinsic sources, including ‘the history of the times’ and the ‘state of affairs as

they existed’ when the constitutional provision in question was adopted, as well as the

proceedings of constitutional conventions.” Id. (quoting Sundlun, 662 A.2d at 45).

                                  1. City of Pawtucket v. Sundlun

       In Sundlun, 662 A.2d at 42, we had the opportunity to review and interpret article 12,

section 1, in order to determine “the means by which the General Assembly fulfills its

constitutional mandate to provide public education * * * .” Sundlun was a case initiated by

students, taxpayers, and government representatives from three Rhode Island communities,

including Pawtucket and Woonsocket, who objected to the state’s 1991 appropriation for

                                               - 12 -
elementary and secondary education. Id. The plaintiffs asserted that “the state’s method of

funding public education was violative of the Rhode Island Constitution”; they asked the court to

direct defendants, who included the Governor, the Speaker of the House of Representatives, and

the President Pro Tempore of the Senate, “to devise, enact, and implement a system of aid to

education that would fairly levy the taxes necessary to provide equal educational opportunities to

students and that would assign educational resources as uniformly as was practical.” Id. at 43.

The case was tried in Superior Court, and the trial justice issued a judgment declaring that the

school finance system violated the Education Clause as well as the Equal Protection and Due

Process Clauses of the Rhode Island Constitution. Id. at 43.

       We reversed that decision on appeal, rejecting the Superior Court’s finding that the

Education Clause provides a “fundamental and constitutional right for each child to * * * an

opportunity to receive an equal, adequate, and meaningful education.” Sundlun, 662 A.2d at 55,

63. We perceived that the trial justice’s interpretation of the Education Clause “contradict[ed]

the historical record and the express language of article 12” and “fail[ed] to recognize the role of

the Judiciary in our tripartite system of government.” Id. at 55.

       In explaining our decision in Sundlun, 662 A.2d at 45-49, we set forth a detailed

historical context for article 12, section 1. After reviewing the statutory and constitutional

development of public education in Rhode Island, we concluded that, “given the context of the

times in which it was adopted, article 12, section 1, does not appear to have imposed on the

General Assembly any new, measurable, or judicially enforceable duties to support education

beyond those then extant.” Sundlun, 662 A.2d at 49. The duties that existed with regard to

public education when the Constitution was ratified in 1842 were slim—the state began to

provide funding for public schools in 1828, but this merely supplemented local contributions, the


                                               - 13 -
amounts of which were determined by each community. Id. at 46. It was not until 1882, forty

years after the adoption of the Constitution, that the General Assembly created a state system of

education by mandating that every town establish a public school. Id. at 48. As we noted in

Sundlun, “[t]o suggest that the 1842 Constitution imposed upon the General Assembly a duty to

compensate for a town’s inability to raise local taxes is wholly unreasonable, given that towns

were not required to fund such endeavors at all.” Id. at 49.

       The portion of the Education Clause concerning education was not substantively revised

during the constitutional convention of 1986, despite numerous efforts to amend the language in

order to provide what was thought to be a more equitable school funding system. Sundlun, 662
A.2d at 49. We noted in Sundlun:

                         “The convention’s adoption of article 12, section 1,
                 signifies that the framers of the 1986 Constitution did not intend to
                 alter the state’s approach to funding education or to impose new
                 constitutional requirements upon the General Assembly in respect
                 to education. * * * The framers * * * had the opportunity to
                 radically alter the nature of the state’s role in public education.
                 They chose not to do so.” Sundlun, 662 A.2d at 50.

       Thus, in Sundlun we addressed the issue of whether the General Assembly is

constitutionally obligated to establish a system of public schools that provides the opportunity

for an equitable, adequate education for all children in the state. After expounding on the history

of the constitutional treatment of public education, we determined that the General Assembly is

not constitutionally required to provide for such a system. Having made this determination,

however, we were left to define the substantive rights, if any, created by the language of article

12, section 1.     After examining the meaning of the word “promote” in its historical and

contemporary contexts, we concluded:

                 “[T]he word ‘promote’ in article 12, section 1, does not mean
                 ‘found’ or ‘establish.’ The meaning of the word in its historical

                                                - 14 -
               context clearly precludes such a definition, first, because the towns
               themselves ‘founded’ or ‘established’ their public schools, not the
               General Assembly, and, second, because the State Constitution of
               1842 did not require the founding or establishing of a public school
               in every town. The historical evidence demonstrates that since the
               time article 12 was adopted, the establishment of schools has been
               left to the local communities although financial and other
               assistance were provided by the state.” Sundlun, 662 A.2d at 56.

       We then went on to discuss the remaining language of article 12, section 1, which states

that it shall be the duty of the General Assembly “to adopt all means which it may deem

necessary and proper to secure to the people the advantages and opportunities of education

* * * .” We determined that this portion of the Education Clause vested the General Assembly

with plenary power in the realm of public education: “We concur with plaintiffs that the right to

an education is a constitutional right in this state, but we stress that article 12 assigns to the

General Assembly the responsibility for that right.” Sundlun, 662 A.2d at 57.

                           2. Repeal of the Continuing Powers Clause

       We also cited in Sundlun to the now-repealed article 6, section 10 of the Rhode Island

Constitution—the so-called “Continuing Powers Clause,” which read as follows: “The general

assembly shall continue to exercise the powers it has heretofore exercised, unless prohibited in

this Constitution.” See Sundlun, 662 A.2d at 50. We stated:

               “Among the powers the General Assembly had exercised prior to
               the adoption of the 1986 Constitution was the power to promote
               public education through a statutory funding scheme and through
               reliance on local property taxation. The ratification of article 6,
               section 10, of the Rhode Island Constitution of 1986 represented a
               knowing and an express endorsement of the Legislature’s primacy
               over education. * * * It is thus clear that the General Assembly’s
               plenary and exclusive power over public education in Rhode Island
               has not changed since the adoption of the State Constitution in
               1842.” Sundlun, 662 A.2d at 50.




                                              - 15 -
         The plaintiffs’ main contention on appeal is that, because the Rhode Island electorate has

since repealed article 6, section 10 of the Rhode Island Constitution, this Court now has “the

Constitutional responsibility to review legislative action more closely” than we did when we

decided Sundlun. The plaintiffs argue that “Sundlun followed more than a century of precedents

that interpreted the ‘continuing powers’ clause to support Rhode Island’s constitutional doctrine

of legislative supremacy” and that “[t]he Sundlun [c]ourt relied upon the ‘continuing powers’

clause in establishing a highly deferential standard of judicial review.” The defendants disagree,

arguing that the repeal of article 6, section 10 did not affect article 12, section 1, which grants

plenary power over education to the General Assembly.

         The plaintiffs are correct in their assertion that our state government has undergone

significant changes since we decided Sundlun. In 2004, Rhode Island’s electorate approved four

amendments to the state constitution, commonly referred to as the “separation of powers

amendments.”      These amendments clearly established, for the first time in Rhode Island’s

history, three separate and distinct departments of government.        One of these amendments

consisted of repealing the Continuing Powers Clause, article 6, section 10.

         We addressed the implications of the separation of powers amendments in In re Request

for Advisory Opinion from the House of Representatives (Coastal Resources Management

Council), 961 A.2d 930 (R.I. 2008) (hereinafter “CRMC”). That request for an advisory opinion

required us to review, in light of the separation of powers amendments, legislation that permitted

members of the General Assembly to sit as members of the Coastal Resources Management

Council. While analyzing the issues presented in CRMC, we discussed the implications of the

separation of powers amendments in areas where the General Assembly possesses plenary

power:


                                               - 16 -
                       “The proponents and drafters of the constitutional
              amendments, which were designed to bring about a greater degree
              of separation of powers in Rhode Island’s governmental structure,
              manifestly carried out their task with precision. Certain powers of
              the General Assembly were explicitly curtailed, while others were
              left largely or entirely unaffected by the amendments.

                      “For example, one of the proposals ultimately approved by
              the electorate was the abolition of the venerable ‘continuing
              powers’ provision of the Constitution (article 6, section 10); that
              provision expressly allowed the General Assembly to continue to
              exercise any power that it had possessed prior to the 1986
              constitutional convention unless expressly prohibited by the
              Constitution. The continuing powers conferred by article 6,
              section 10 were characterized by this Court as ‘plenary.’ * * * It is
              clear that those ‘continuing powers’ have now been explicitly and
              definitively repealed.

                      “In contrast, the separation of powers amendments did not,
              either explicitly or implicitly,[] limit or abolish the power of the
              General Assembly in any other area where we have previously
              found its jurisdiction to be plenary.[] Such areas include the
              General Assembly’s duty to provide for the state’s natural
              environment (article 1, section 17); its regulatory power over
              lotteries (article 6, section 15); and its duty with respect to
              education and public library services (article 12, section 1).”
              CRMC, 961 A.2d at 935-36 (emphasis added).

       The plaintiffs assert that we based our holding in Sundlun on the Continuing Powers

Clause, which has now been repealed; thus, according to plaintiffs, we may not now rely on our

previous decision for our interpretation of article 12, section 1. We disagree. We did note in

Sundlun that, prior to the adoption of the 1986 Constitution, the General Assembly exercised

“the power to promote public education through a statutory funding scheme and through reliance

on local property taxation,” and we stated that the Continuing Powers Clause “represented a

knowing and an express endorsement of the Legislature’s primacy over education.” Sundlun, 662
A.2d at 50. We cannot say, however, that our decision in Sundlun depended on this language.

The bulk of our written opinion consisted of an historical analysis of Rhode Island’s public


                                             - 17 -
education system, the General Assembly’s related legislative acts, and an examination of the

language of article 12, section 1, within its historical context. See id. at 45-57.

       Furthermore, as we noted in CRMC, “the separation of powers amendments did not * * *

limit or abolish the power of the General Assembly in any other area where we have previously

found its jurisdiction to be plenary.[]” CRMC, 961 A.2d at 935-36. Plenary power means that

“all * * * determinations [are left] to the General Assembly’s broad discretion to adopt the means

it deems ‘necessary and proper’ in complying with the constitutional directive.” Id. at 938

(quoting Sundlun, 662 A.2d at 56).

       Our prior case law reveals that the Education Clause has always been interpreted in a

manner that grants the General Assembly broad discretion in carrying out its constitutional duty

to promote public education in Rhode Island, and this interpretation has not been based on the

Continuing Powers Clause. See, e.g., Brown v. Elston, 445 A.2d 279, 285 (R.I. 1982)

(reaffirming that article 12 “vests the State Legislature with sole responsibility in the field of

education”); Coventry School Committee v. Richtarik, 122 R.I. 707, 712, 411 A.2d 912, 914

(1980) (reiterating that public education is the responsibility of the General Assembly, and that

school committees act as agents of the state when discharging their responsibilities); Members of

Jamestown School Committee v. Schmidt, 122 R.I. 185, 195, 405 A.2d 16, 21-22 (1979)

(holding that article 12, section 1 permits the state to provide programs for busing students to

nonpublic schools); Royal v. Barry, 91 R.I. 24, 31, 160 A.2d 572, 575 (1960) (stating that article

12, section 1 “expressly and affirmatively reserves to the [L]egislature sole responsibility in the

field of education”). Thus, while the separation of powers amendments did effect substantial

changes in the structure of our government, they did not impair the General Assembly’s broad

discretion in adopting “all means which it may deem necessary and proper to secure to the


                                                - 18 -
people the advantages and opportunities of education * * * .” R.I. Const. art. 12, sec. 1 (emphasis

added).

               3. Applying Sundlun and CRMC to Plaintiffs’ Education Clause Claim

          It is appropriate at this juncture to note that, “[u]nder the doctrine of stare decisis, ‘courts

should adopt the reasoning of earlier judicial decisions if the same points arise again in

litigation.’” State v. Werner, 865 A.2d 1049, 1056 (R.I. 2005) (quoting Johnston Ambulatory

Surgical Associates, Ltd. v. Nolan, 755 A.2d 799, 807 (R.I. 2000)). We have previously stated

that “this Court always makes a concerted effort to adhere to existing legal precedent.” Pastore v.

Samson, 900 A.2d 1067, 1077 (R.I. 2006). We will, however, bear in mind that “stare decisis is

a principle of policy and not a mechanical formula of adherence to the latest decision, however

recent and questionable, when such adherence involves collision with a prior doctrine more

embracing in its scope, intrinsically sounder, and verified by experience.” State v. Musumeci,

717 A.2d 56, 64-65 (R.I. 1998) (quoting Helvering v. Hallock, 309 U.S. 106, 119 (1940)). We

also recognize that, as an advisory opinion, CRMC has no precedential value. See Irons v. Rhode

Island Ethics Commission, 973 A.2d 1124, 1132 n.15 (R.I. 2009). Moreover, our statement

therein concerning the General Assembly’s plenary authority with respect to its duties in the

domain of education is clearly dictum. Nevertheless, we find it to be highly persuasive, and,

now that we are confronted with the Education Clause directly, we find it to be an accurate

statement of constitutional law.

          The hearing justice applied Sundlun and CRMC to the facts alleged in the instant case

and found that these prior decisions warranted dismissal of plaintiffs’ Education Clause claim.

We concur with the hearing justice’s findings in this regard. The plaintiffs object to the General

Assembly’s system for regulating and funding public education, claiming that the state has


                                                   - 19 -
harmed children by “replacing local control with State-level mandates” while imposing a funding

system that prevents municipalities from attaining the resources necessary to meet the

requirements. In our opinion, the factual allegations in plaintiffs’ complaint make a strong case

to suggest that the current funding system is not beneficial to students in Pawtucket and

Woonsocket, especially when compared to other municipalities. We are sensitive to plaintiffs’

concerns, and yet our prior case law clearly declares that the General Assembly has exclusive

authority to regulate the allocation of resources for public education.

       This is not to say, however, that there could not be a situation in which the General

Assembly violates its “constitutional mandate to support and promote education so as to warrant

a judicial response.” Sundlun, 662 A.2d at 57. We agree with our prior holding in Sundlun that

the Rhode Island Constitution imposes an affirmative duty upon the General Assembly to

promote public schools. It is not our function, however, to explore hypothetical scenarios

beyond the facts that are currently before us on review.

                                                 B

                                      Separation of Powers

       The hearing justice also based her decision to dismiss plaintiffs’ Education Clause claim

on the separation of powers doctrine. This doctrine is set forth in article 5 of the Rhode Island

Constitution, which states: “The powers of the government shall be distributed into three

separate and distinct departments: the legislative, executive and judicial.” We have previously

held that “[t]he separation of powers doctrine prohibits the usurpation of the power of one branch

of government by a coordinate branch of government.” Moreau v. Flanders, 15 A.3d 565, 579

(R.I. 2011) (quoting Town of East Greenwich v. O’Neil, 617 A.2d 104, 107 (R.I. 1992)).

“Functionally, the doctrine may be violated in two ways.                  One branch may interfere


                                               - 20 -
impermissibly with the other’s performance of its constitutionally assigned function. * * *

Alternatively, the doctrine may be violated when one branch assumes a function that more

properly is entrusted to another.” Sundlun, 662 A.2d at 58 (quoting I.N.S. v. Chadha, 462 U.S.
919, 963 (1983) (Powell, J., concurring)).

       In Sundlun, we concluded that the plaintiffs’ legal and factual claims had urged a

violation of the separation of powers in two respects: they asked us to “interfere with the plenary

constitutional power of the General Assembly in education”; and they “urg[ed] that we order

‘equity’ in [educational] funding sufficient to ‘achieve learner outcomes.’” Sundlun, 662 A.2d at

58. The plaintiffs in that case had specifically asked the court to “devise, enact, and implement a

system of aid to education that would fairly levy the taxes necessary to provide equal educational

opportunities to students and that would assign educational resources as uniformly as was

practical.” Id. at 43. We were deeply troubled by the trial justice’s resolution of the plaintiffs’

claims, which consisted of adopting a judicially unmanageable standard—“the right to receive an

‘equal, adequate, and meaningful education.’” Id. at 58.

       Here, plaintiffs have focused their argument on the “duty to promote” portion of the

Education Clause, and they have framed their appeal “in terms of whether this Court has any role

whatever in reviewing the General Assembly’s duty to promote public schools under [article 12,

section 1].” Instead of asking us to formulate a new system of educational funding, plaintiffs

have asked us to declare that the legal framework established by the General Assembly for

regulating and funding public education creates unattainable mandates and, therefore, fails to

“promote” public schools. Functionally, however, these two claims represent a request for the

same impermissible goal: imposing our own judgment over that of the Legislature in order to

determine whether a particular policy benefits public education. We decline to interfere with the


                                              - 21 -
General Assembly’s prerogative to fashion the policies that it, as a collective representative of

the people, deems most appropriate for the establishment and maintenance of the state’s public

schools. 9

        We emphasize that we are deeply concerned by the conditions of the schools in

Pawtucket and Woonsocket as alleged by plaintiffs, as well as by the alleged predicaments of

those municipalities regarding their inabilities to allocate the funding required to meet state

mandates. Installing a means of providing adequate educational opportunities to every child in

the state is not only an admirable goal; it is “perhaps the most important function of state and

local governments.” San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 29

(1973) (quoting Brown v. Board of Education, 347 U.S. 483, 493 (1954)).                An educated

populace is an essential element of our system of government, necessary for the continued

protection of our rights and liberties. The framers of our constitution clearly reflected these ideas

when they drafted article 12, section 1. We, however, are not the branch of government that the

framers charged with implementing a system of education. The plaintiffs’ complaint is more

appropriately addressed to the General Assembly, which has been charged with both the power

and the duty to address their concerns. 10




9
   Indeed, the arena of education policy presents many difficult dilemmas that are not easily
resolved. Reasonable minds could reach many different conclusions regarding how best to
accomplish the goal of educating our state’s children. For example, South Korea and Finland are
known to produce some of the best educational outcomes in the world; they accomplish these
outcomes, however, through two entirely different educational frameworks. See Best Education
In the World: Finland, South Korea Top Country Rankings, U.S. Rated Average,
http://www.huffingtonpost.com/2012/11/27/best-education-in-the-
wor_n_2199795.html?view=print&comm_ref=false (last visited March 4, 2014). We, the
unelected judiciary, are not suited to make these difficult policy decisions for the people of
Rhode Island.
10
    The plaintiffs and defendants also raised the issue of whether this case presents a
nonjusticiable political question. Because we have decided the matter on the grounds of our
                                               - 22 -
                                                  C

                                    Substantive Due Process

       The plaintiffs also argue that the 2010 funding formula violates substantive due process

because it “is an arbitrary and capricious political solution” that impairs plaintiffs’ “fundamental

right to adequately funded education in the basic core subjects.” Substantive due process is

found in article 1, section 2 of the Rhode Island Constitution, which provides in pertinent part:

“No person shall be deprived of life, liberty or property without due process of law, nor shall any

person be denied equal protection of the laws.”

       The first inquiry in a substantive due process analysis is whether the challenged

government action affects a fundamental right. Riley, 941 A.2d at 205-06. We have previously

held that the Rhode Island Constitution does not provide a fundamental right to education, and

we do not presently perceive any reason to question this holding. See Sundlun, 662 A.2d at 55.

We have also held, however, that “[t]he substantive component of due process ‘guards against

arbitrary and capricious government action.’” East Bay Community Development Corp. v.

Zoning Board of Review of Barrington, 901 A.2d 1136, 1150 (R.I. 2006) (quoting Brunelle v.

Town of South Kingstown, 700 A.2d 1075, 1084 (R.I. 1997)). Thus, when no fundamental right

is at issue, a party seeking to establish a substantive due process violation must show that the

challenged statute or action is “clearly arbitrary and unreasonable, having no substantial relation

to the public health, safety, morals, or general welfare.” Id. (quoting Cherenzia v. Lynch, 847
A.2d 818, 826 (R.I. 2004)).

       Here, count 2 of the plaintiffs’ complaint appears only to assert a claim that the General

Assembly’s failure to provide adequate funding has impaired their perceived right to an


previous precedent and the separation of powers doctrine, we decline to address the political
question issue.
                                               - 23 -
education. On appeal, however, the plaintiffs focus their due process argument on the alleged

arbitrariness and capriciousness of the 2010 funding formula. The hearing justice addressed both

of these potential substantive due process claims and found the plaintiffs’ complaint insufficient

to establish either one. We agree with the hearing justice’s conclusions in this regard. Although

the plaintiffs spare no ink in outlining the alleged inadequacies of the 2010 funding formula, they

do not present facts to suggest that this legislative enactment is devoid of any “substantial

relation to the public health, safety, morals, or general welfare.” See East Bay Community

Development Corp., 901 A.2d at 1150 (quoting Cherenzia, 847 A.2d at 826).

                                                IV

                                           Conclusion

       For the reasons stated herein, we affirm the order of the Superior Court. The record shall

be returned to the Superior Court.




                                              - 24 -
                           RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:       Woonsocket School Committee et al. v. The Honorable Lincoln
                     Chafee in his official capacity as the Governor of the State of
                     Rhode Island et al.

CASE NO:             No. 2012-271-Appeal.
                     (PM 10-946)

COURT:               Supreme Court

DATE OPINION FILED: May 2, 2014

JUSTICES:            Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:          Chief Justice Paul A. Suttell

SOURCE OF APPEAL:    Providence County Superior Court

JUDGE FROM LOWER COURT:

                     Associate Justice Netti C. Vogel

ATTORNEYS ON APPEAL:

                     For Plaintiffs: Samuel D. Zurier, Esq.
                                     Stephen M. Robinson, Esq.

                     For Defendants: Rebecca T. Partington, Esq.
                                     Claire J. Richards, Esq.